DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 02 December 2021 in response to the Office Action of 02 August 2021 are acknowledged and have been entered. Claims 2-3 have been cancelled. Claims 1, 4, 6, 7, and 9 have been amended. Claims 66-83 are newly presented. Claims 1, 4-10, 46-53, and 66-83 are pending and being examined on the merits. 
Any rejection or objection not reiterated herein has been overcome by Applicants’ amendments and/or arguments.

Information Disclosure Statement

The Information Disclosure Statement filed 05/04/2018 and 09/12/2018 (2) have been considered.   The two Information Disclosure Statements filed on 9/12/2018 appear to be the same.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on in paragraphs 0103 and 0153. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Sequence Compliance
MPEP § 608.01.
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reasons discussed below. See MPEP 2422 for guidance regarding nucleotide and/or amino acid sequence disclosures in patent applications. 
MPEP 2422.03 states “37 CFR 1.821(c) requires that applications containing disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) contain, as a separate part of the disclosure, a disclosure of the nucleotide and/or amino acid sequences, and associated information, using the format and symbols that are set forth in 37 CFR 1.822 and 37 CFR 1.823. This separate part of the disclosure is referred to as the sequence listing. The sequence listing required pursuant to 37 CFR 1.821(c) may be submitted as an ASCII text file via EFS-Web, on compact disc, as a PDF submitted via EFS-Web, or on paper.” MPEP 2422.03 further states “Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.” 
In the instant case, sequence listing incorporation by reference paragraph in the specification is incomplete and does not list the ASCII text file size. Correction is needed.

Claim Objections
Claim 66 objected to because of the following informalities:  
Claim 66 recites “a given species” in line 4 and previously mentions “a given species” in lines 2.  The “a” should be changed to a “the” for the recitation in line 4.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 66-83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 66 recites “each individual recombinant hypomorph” in line 6 and previously mentions “each individual recombinant hypomorph microbial cell” in line 1-2.  It is unclear if “each individual recombinant hypomorph” refers to “each individual recombinant hypomorph microbial cell.”  
Claims 67-83 depend from claim 66, and are therefore included in this rejection

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 10, 46, 52, 66-70, and 80-82 are rejected under 35 U.S.C. 103 as being unpatentable over Vivocure (WO 2010/141143, published 9/12/2010, cited on the Information Disclosure Statement filed 05/04/2018) in view of Brenner (Brenner et al. The EMBO Journal (2011) 30, 2705–2718) and Hagiwara (WO 97/43449, published 11/20/1997, cites on the Information Disclosure Statement filed 05/04/2018). This is a new rejection necessitated by Applicants’ amendments.  
Regarding claim 1, and 66-68, Vivocure teaches a recombinant hypomorph microbial cell engineered to have reduced expression (e.g., gene disruption, expression of nucleic acid reagent that reduces the expression of an activity) [Abstract; p3, lines 23-32; p11, line 26 to pg. 12, line 2].   Vivocure teaches using transposon insertion mutations where essential genes are disrupted by virtue of insertions into bacterial genomes [pg. 15, lines 3-5; pg. 21, line 10-27].  Vivocure teaches that the gene includes an open reading frame which can be mutated by insertion mutation to reduce or eliminate the activity of the encoded protein, insertion element mediated mutagenesis [pg. 11, para 2; pg. 8, line 20 – pg. 9, line 12].  Vivocure teaches that the protein or peptide encoded by a modified ORF is produced in a lower amount or may not be produced at detectable levels [pg. 11, lines 10-19]. Vivocure teaches methods to identify the resultant mutant including microarray analysis and sequencing, separately or in combination [pg. 17, lines 17-33].  Vivocure teaches using primers appropriate to the sequences contained in the inserts (i.e., specific nucleic acid identifier) for microarray analysis, thereby teaching where the specific nucleic acid identified is inserted into the genome of the cell [pg. 18, lines 1-13]. Vivocure teaches a library of mutant bacteria (i.e. collection of cells) [pg. 3, lines 23-25].  
Regarding claims 5 and 70, Vivocure teaches that genetic mutations include insertion of one or more nucleotides [pg. 9, line 23-31].
Regarding claims 10, 46, and 80-81 Vivocure teaches the methods can be used with any bacterial genus or species [p.22, lines 22-23].
Regarding claims 52 and 82, Vivocure teaches targeting of various essential genes that encode proteins that are localized to the cytoplasm, cytoplasmic membrane, periplasm, outer membrane, or extracellular space. [pg. 4, line 12 to pg. 5, line 9; pg. 7, line 14 to pg. 8, line 1].
Vivocure does not teach or suggest that the strain specific nucleic acid identifier comprises, in a 5' to 3' direction, a first primer binding site, a hypomorph specific nucleic acid sequence, and a second primer binding site, wherein the hypomorph specific nucleic acid sequence identifies the one or more essential genes having reduced expression.
Brenner teaches cells with a hypomorphic mutation of the IgH locus with a 2- to 10-fold reduction of μHC mRNA levels due to an insertion of a gfp-pA cassette, targeted integration of a GFP gene [pg. 2706, col. 1, para 2; col. 2, para 1].  Brenner teaches the use of a first and second primer, which must bind a first and second primer site in the mutated locus (i.e., hypomorph specific nucleic acid sequence), for QPCR analysis [pg. 2706, col. 2, para 1]. Brenner teaches that with the use of these primers, reduced μHC mRNA levels in sorted cell populations from GFP identified mice versus WT mice [Table 1].
Hagiwara teaches the application of identifiers that comprises, in a 5' to 3' direction, a first primer binding site, and a second primer binding site (pg. 3, lines 7-20; pg. 20, line 3 to pg. 21, line 2; claim 16.).
Regarding claims 4 and 69, Hagiwara teaches a first primer binding site and second primer binding site are independently between 5 and 50 base pairs in length (pg. 20, lines 19-26; pg. 21, lines 19-24).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the recombinant microbial hypomorph cell of Vivocure  .

Claims 6-9 and 71-74 are rejected under 35 U.S.C. 103 as being unpatentable over Vivocure in view of Brenner and Hagiwara as applied to claims 1, 4, 5, 10, 46, 52, 66-70, and 80-82, and further in view of Davis (Davis et al. 2010 Nucleic Acids Research, 2011, Vol. 39, No. 3 1131–1141). This is a new rejection necessitated by Applicants’ amendments 
The teachings of Vivocure, Brenner and Hagiwara are discussed above as applied to claims 1, 4, 5, 10, 46, 52, 66-70, and 80-82 and similarly apply to claims 47-51.  Vivocure further teaches engineering of essential genes under the control of a weak promoter by disrupting promoter sequences [pg. 12, lines 4-21]. 
However, Vivocure, Brenner and Hagiwara do not teach or suggest that the essential genes are under the control of a weak promoter comprising a promoter and an RNA polymerase binding site with a 2-25 base spacer in between.  Vivocure, Brenner and Hagiwara do not teach or suggest a ProA or ProB promoter.
Davis teaches bacterial promoters that produce constant levels of proteins in multiple genetic contexts [abstract].  Davis teaches a promoter design that includes the promoter and polymerase binding site [pg. 1131, col. 1, para 2; pg. 1138, col. 1, para 1; Fig. 1].  Davis teaches a spacer sequence that separates the -10 and -35 boxes in the promoter and that a 17 bp spacer results in optimal spacing for promoters [pg. 1134, col. 1, para 2].    Davis teaches the weak ProA and ProB promoter [Fig. 4].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the recombinant hypomorph microbial cell as taught and suggested by Vivocure, Brenner and Hagiwara so that the essential genes are under the control of Davis’ ProA or ProB weak promoter comprising a promoter and an RNA polymerase binding site with a 17bp spacer sequence between the promoter and an RNA polymerase binding site.  One of ordinary skill would be motivated to make this modification for the advantage of producing constant levels of proteins in multiple genetic contexts as taught by Davis for optimal protein expression.
	
Claims 47-51 and 75-79 are rejected under 35 U.S.C. 103 as being unpatentable over Vivocure in view of Brenner and Hagiwara as applied to claims 1, 4, 5, 10, 46, 52, 66-70, and 80-82, and further in view of Brockman (WO 20170130210, filed 6/9/2015). This rejection is maintained.
The teachings of Vivocure, Brenner and Hagiwara are discussed above as applied to claims 1, 4, 5, 10, 46, 52, 66-70, and 80-82 and similarly apply to claims 47-51.  
Vivocure, Brenner and Hagiwara do not teach or suggest inclusion of the protein degradation tag DAS+4 and for the inclusion of the protein adapter protein sspB. 
Regarding claims 47-49 and 75-77, Brockman engineered bacteria strains [Abstract, 0010, 0019]. Brockman teaches the utilization of the protein degradation tag DAS+4. [0328, 0497].
Regarding claims 50-51 and 78-79, Brockman teaches the utilization of the protein adapter protein sspB under the control of an inducible promoter [0008-0009, 0023-0024, 0034-0035, 0053, 0091-0095].
It would have been obvious to one of ordinary skill in the art at the time of the invention to have further included the protein degradation tag DAS+4 and the protein adapter sspB as disclosed in Brockman in the recombinant hypomorph microbial cell as taught and suggested by Vivocure, Brenner and Hagiwara since Brockman provides the motivation in order to target a tagged protein for degradation [0091-0095, 0152]. Further, Vivocure and Brockman are directed to engineering bacteria strains and, thus, are drawn to the same purpose and/or outcome.

Claims 53 and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Vivocure in view of Brenner, Hagiwara, and Brockman as applied to claims 1, 4, 5, 10, 46-52, 66-70, 75-79 and 80-82, and further in view of Srinivas (Srinivas et al. 2010. Science. Vol. 327, 5968, p1010-1013 ). This rejection is maintained.
The teachings of Vivocure, Brenner, Hagiwara, Brockman are discussed above as applied to claims 1, 4, 5, 10, 46-52, 66-70, 75-79 and 80-82 and similarly apply to claims 53 and 83.  
Vivocure, Brenner, Hagiwara, and Brockman do not teach or suggest targeting of the essential gene ostA.
Srinivas teaches the essential gene ostA (i.e., LptD) of gram-negative bacteria [abstract].  
Regarding claim 53 and 83, Srinivas teaches that ostA (i.e., LptD) is an essential gene found in gram negative bacteria [Abstract, bridging pg. 1011-1012 to pg. 1012, right col. 2nd paragraph; Table 2].
It would have been obvious to one of ordinary skill in the art at the time of the invention to have ostA as described by Srinivas in the recombinant hypomorph microbial cell as taught and suggested by Vivocure, Brenner, Hagiwara and Brockman. Vivocure provides r motivation to target the essential genes of gram-negative bacteria [pg. 8, lines 9-16]. Srinivas indicates ostA is an essential gene in gram-negative bacteria [bridging pg. 1011-1012 to pg. 1012, right col. 2nd paragraph]. Further, Vivocure and Srinivas are directed to engineering bacteria strains and, thus, are drawn to the same purpose and/or outcome.

Response to Arguments
Applicants argue that Vivocure does not teach a second primer binding site nor insertion of a second primer binding site into the genome in a position 3’ to a first primer site.  
Applicant’s arguments have been considered and found unpersuasive.  Vivocure does teach the use of primers, and a skilled artisan would know that these primers have to bind to primer binding sites.  Furthermore, Vivocure teaches the use of primers to amplify the inserts thereby teaching insertion of a primer binding site.  However it is the combination of Vivocure, Brenner, and Hagiwara who teach that the primer binding sites are in the claimed orientation.
Applicants argue that Hagiwara does not insert either the internal subsequence or the unspecified template DNA sequence into the genome of the hypomorph microbial cell, as recited in current claim 1.  Applicant’s arguments have been considered and found unpersuasive.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Hagiwara is relied upon for teaching the orientation of the primer binding sites.  Vivocure and Brenner teaches inserting the internal subsequence or the unspecified template DNA sequence into the genome of the hypomorph microbial cell and it is the combination of Hagiwara along with Vivocure and Brenner who teaches using 2 primer binding sites of identifying the inserts (identifiers) of the recombinant hypomorph microbial cell.
Applicants argue Vivocure or Srinivas or Brockman, either alone or in combination, against claims 2 and 3 as incorporated into current claim 1.  Applicants’ arguments have been considered and found unpersuasive.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Srinivas is relied upon for teaching the essential gene ostA, and Brockman is relied upon for teaching the protein degradation tag DAS+4 and for the inclusion of the protein adapter protein sspB.  It is the combination of Vivocure and Brenner who teaches a recombinant hypomorph microbial cell strain with a strain specific nucleic acid identifier inserted into its genome that identifies the one or more essential 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        

/NANCY J LEITH/Primary Examiner, Art Unit 1636